               Case:19-04984-jtg         Doc #:66 Filed: 07/08/2021             Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF MICHIGAN


In Re:

JOAQUIN ESTRADA
LETICIA ESTRADA                                                   Case No. GG 19-04984
                                                                  Chapter 13
         Debtors.                                                 Hon. John T. Gregg
                                         /                        Filed: November 29, 2019
                                                                  Confirmed: April 3, 2020


                         NOTICE OF PROOF OF INSURANCE
             WITH REGARD TO THE AFFIDAVIT OF DEFAULT (DKT 64 - 7/7/2021)


         Joaquin Estrada and Leticia Estrada, Debtors, through their attorney, Martin L. Rogalski,

P.C., hereby notify the interested parties that there indeed is current homeowners’ insurance on

the Debtors’ real property commonly known as 189 W. 17th Street, Holland, MI 49423. The current

policy is in effect from April 2, 2021 through April 1, 2022.

         Further, this notice is being filed pursuant to the following facts:

         1. Joaquin and Leticia Estrada (Debtors) filed a Chapter 13 bankruptcy proceeding on

             November 29, 2019.

         2. The U.S. Bank Trust National Association filed an objection to the Chapter 13 Plan of

             the Debtors.

         3. The Objection of U.S. Bank Trust National Association was settled pursuant to a

             Stipulation Modifying the Automatic Stay, docket #39, filed on March 31, 2020. The

             Chapter 13 Plan was accordingly confirmed on April 3, 2020.

         4. Pursuant to a pertinent paragraph 4 of the Stipulation,

                 In the event Debtor fails to provide proof of insurance on the subject
                 property, Creditor may file a Notice of Default with a 10 day cure
                 period and in the event the Debtor fails to provide proof of insurance
                 as required, Creditor may submit to the Court for entry an order
                 vacating the automatic stay and co-debtor stay, as applicable, no
                 further notice, hearing or motion being required;
              Case:19-04984-jtg         Doc #:66 Filed: 07/08/2021            Page 2 of 2


       5. An Affidavit of Default was filed by U.S. Bank Trust National Association, docket 64, on

           July 7, 2021. The Affidavit stated that

               mhe Debtors have failed to provide proof of insurance as agreed to
               between Debtors and Creditor per the Order Modifying the Automatic
               Stay, Modifying the Chapter 13 Plan and Resolving Creditor CSMC
               2018-RPL2 Trust's Objection to Confirmation entered in this
               Bankruptcy Case on March 31, 2020, and therefore, are now in
               default of the terms thereof.

           The Certificate of Service contained in the filing of the Affidavit, states that the Affidavit

           of Default was served upon interested parties on July 7,2021.

       6. The Debtors' attorney contacted the insurance company directly and received a copy of

           the Declaration Pages for the homestead property insurance. The declarations pages

           were forwarded to the attorney for the creditor @ bankruptcy@sottileandbarile.com,              at

           12:44 pm, this date.

       7. As stated above, the Affidavit of Default was filed on July 7,2021.       It is therefore

           understood that the Creditor is allowed to request an order after July 17, 2021.           It is the

           opinion of the Debtors that no Order Granting Motion for Relief From Automatic Stay

           should have been entered prior to July 18, 2021.

       8. The Debtors have cured the default.

       9. The insurance company has been sending the notices of insurance to SN Servicing

           Corporation, ISAOA ATIMA, PO Box 35, Eureka, CA 95502-0035. The insurance

           company has been provided with the Noticing address for the Mortgagee found on

           Docket 62, namely the Transfer of Claim Other Than for Security. That address is c/o

           SN Servicing Corporation, 323 Fifth Street, Eureka, CA 95501.


Dated: July 8, 2021
                                                        Martin L. Rogalski (P30
                                                        Attorney for the Debtor
                                                        1881 Georgetown Center Drive
                                                        Jenison, MI 49428
                                                        (616) 457-4410
